Judgment of the City Court of Yonkers reversed on the law and the facts, and a new trial ordered, with costs to abide the event. The learned trial judge refused to consider the question of depreciation because there was no evidence in the record of the cost of construction of the buildings. In this we think he was in error. The court had power on satisfactory proof of depreciation to allow a sum therefor based upon the assessed valuation of the buildings. (Laws of 1922, chap. 644, § 4a.) * The distribution of the items of expense over a period of years was erroneous. (Hirsch v. Weiner, 116 Misc. Rep. 312.) Kelly, P. J., Rich, Kelby, Young and Kapper, JJ., concur.

 See Laws of 1922, chap. 664, adding to Laws of 1920, chap. 136, § 4a, being one of the Emergency Rent Laws.— [Rep.